DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 were originally pending in this application of which claims 9-20 were withdrawn from consideration on 11/4/2022. Thus, claims 1-8 are examined below. This communication is the first action on the merits (FAOM).

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-8) in the reply filed on 11/4/2022 is acknowledged.  Accordingly, claims 1-8 are elected and claims 9-20 are withdrawn from consideration at this time.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detector-and-acquirer” in claims 1-6 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “detector-and-acquirer” coupled with functional language “detect” without reciting enough structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6 and 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: item 13, Fig. 1.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the limitations “camera is normally operating” is vague and therefore indefinite.  The specification is silent as to what constitutes normal vis-à-vis abnormal operation and one of ordinary skill in the art may have different assessment of abnormality and as such would not be reasonably apprised of the scope of the invention.  For the purpose of examination in this Office Action and as best understood by the Examiner, this limitation has been construed broadly to generally include any malfunction. Correction or clarification is requested. The dependent claims are also rejected for being dependent on the rejected base claim(s) and for failing to cure the deficiencies listed above.
Claim 7 is additionally rejected for the following antecedent support issue.  Specifically, it is not clear whether the claimed “camera” in the limitations “the detector-and-acquirer is a camera” is the same camera in the base claim or a different camera.  This limitation has been broadly interpreted to mean either the same camera or a different camera.  Correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kade et al. (US 2007/0091173, hereafter “Kade”). 
With respect to claim 1, Kade discloses an automated driving apparatus mounted to a vehicle (lane monitoring system 102, Fig. 2), comprising: an automated driving control circuit (104) that based on a detection result of a camera mounted to the vehicle (front camera 108), outputs a control signal for automated driving to an actuator for vehicle traveling (¶ 15, Steering wheel actuator 134), wherein the automated driving control circuit: acquires position information of a road marker arranged along a road (road marker 122/124), from a detector-and-acquirer (106) which detects the road marker (¶ 21); based on a signal output from the camera, determines whether the camera is normally operating (step 174, Fig. 4); and in response to determining that the camera is not normally operating, determines not to perform the automated driving that uses the camera (step 176 and 200, Figs. 4 and 5 and step 202). 
With respect to claim 5, Kade further discloses wherein: the camera is a forward camera mounted so as to image a forward of the vehicle (Figs. 1-2).
With respect to claim 6, Kade further discloses wherein: the road marker includes at least one of: a wireless transmitter; and a road paint having a specific shape (Figs. 1-2, lane markers 122 and 124).
With respect to claim 7, Kade further discloses wherein: the detector-and-acquirer is a camera having a field of view covering a road surface (Figs. 1-2, 106).
With respect to claim 8, Kade further discloses wherein: the automated driving control circuit is configured to, in response to determining not to perform automated driving, performs processing for notifying an occupant of information on non-execution of the automated driving (Fig. 5, 198, generate alert and ¶ 16, “alert generator 142 may also comprise a display and may thus issue any desired visual alerts”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kade in view of Surampudi et al. (US 2011/0054791, hereafter “Surampudi” included in the IDS dated 4/13/2020).
With respect to claim 2, Kade does not disclose wherein the apparatus:(a) acquires, from map data, information on a sign arranged ahead of the road marker; (b) acquires information on a sign in an image captured by the camera;  (c) performs a determination of whether the sign acquired from the map data is detected by the camera; (d) based on a result of the determination, determines whether to perform the automated driving that uses the camera; and (e) in response to determining that the sign acquired from the map data fails to be detected by the camera, determines not to perform the automated driving that uses the camera.  However, Surampudi, in the same field of invention, teaches acquires, from map data, information on a sign arranged ahead of the road marker (¶ 27 and item 104, Fig. 2 and ¶ 31, “signage, traffic lights”); (b) acquires information on a sign in an image captured by the camera (Figs. 2 and 8, camera input);  (c) performs a determination of whether the sign acquired from the map data is detected by the camera (¶ 36); (d) based on a result of the determination, determines whether to perform the automated driving that uses the camera; and (e) in response to determining that the sign acquired from the map data fails to be detected by the camera, determines not to perform the automated driving that uses the camera (¶¶ 24, 31).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Surampudi into the invention of Kade in order to ensure safety of autonomous driving by utilizing the information obtained from landmarks via various sensors such as Lidar and Camera as well as GPS data in addition to merely using markers to enhance position estimation accuracy essential to safe operation of AGVs. An example of a suitable setting for the AGV is an urban setting, where landmarks are abundant and their locations are known through GPS detection (see ¶¶ 18 and 20 of Surampudi).
With respect to claim 3, Kade does not disclose, which Surampudi does, wherein the sign includes a traffic sign (¶24). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Surampudi into the invention of Kade in order to ensure safety of autonomous driving by utilizing the information obtained from landmarks via various sensors such as Lidar and Camera as well as GPS data in addition to merely using markers to enhance position estimation accuracy essential to safe operation of AGVs. An example of a suitable setting for the AGV is an urban setting, where landmarks are abundant and their locations are known through GPS detection (see ¶¶ 18 and 20 of Surampudi).
With respect to claim 4, Kade does not disclose, which Surampudi does, wherein the sign includes a traffic sign (¶24), and the automated driving control circuit is configured to: (i) acquire a class of the traffic sign which is included in the information on the sign (¶24, stop sign, traffic lights); and (ii) using information on the class, perform the determination of whether the sign is detected (¶ 31). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Surampudi into the invention of Kade in order to ensure safety of autonomous driving by utilizing the information obtained from landmarks via various sensors such as Lidar and Camera as well as GPS data in addition to merely using markers to enhance position estimation accuracy essential to safe operation of AGVs. An example of a suitable setting for the AGV is an urban setting, where landmarks are abundant and their locations are known through GPS detection (see ¶¶ 18 and 20 of Surampudi).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669